DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

         MMMG, LLC and MOBILE MIKE PROMOTIONS, INC.,
                         Appellants,

                                     v.

   TONY SANCHEZ, JR., STEVEN OSCEOLA and CHRIS OSCEOLA,
                          Appellees.

                     Nos. 4D19-3610 and 4D20-0729

                               [April 1, 2021]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carlos A. Rodriguez, Judge; L.T. Case
Nos. CACE 14-419 (14) and CACE 16-018117 (14).

  Jeffrey B. Shalek and Gary S. Phillips of Phillips, Cantor & Shalek, P.A.,
Hollywood, for appellants.

   Peter W. Homer and Howard S. Goldfarb of Homer Bonner Jacobs Ortiz,
P.A., Miami, for appellees.

PER CURIAM.

   Affirmed.

GROSS, FORST and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.